DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.


Response to Arguments
This notice is in reply to papers filed on 08/12/2022. Claims 1, 3, 5-6, 13-15, and 17-20 were amended. Claims 1, 13, and 19 are independent.
Applicant's arguments ("REMARKS ") filed August 12, 2022 have been fully considered, and they are persuasive. The rejection of the claims under 35 U.S.C. §103 has been withdrawn in view of the claim amendments and arguments presented on pp. 10-11 of the REMARKS. See Allowable Subject Matter below for details.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record Croxford et al., US 2019/0392194 A1 (hereinafter, “Croxford ‘194”), Fais et al., US 2019/0370631 A1 (hereinafter, “Fais ‘631”), Boesch et al., US 2018/0189642 A1 (hereinafter, “Boesch ‘642”), and Markey et al., US 2011/0067110 A1 (hereinafter, “Markey ‘110”) does not appear to disclose, independently or in combination, the limitations: “… a neural task manager circuit comprising at a non-secure task queue and at least one secure task queue, the non-secure task queue storing non-secure references to a list of non-secure task descriptors in a system memory external to the neural processor circuit, the secure task queue storing references to a list of secure task descriptors in the system memory, each of the non-secure task descriptors indicating a configuration of the neural processor circuit for performing a corresponding non-secure task, each of the secure task descriptors indicating a configuration of the neural processor circuit for performing a corresponding secure task; …”. Specifically, claim 1 was amended to further define that the “neural task manager circuit” comprises at least two distinct task queues: a “secure task queue” and a “non-secure task queue”. Each task queue stores “references” to “a list of … task descriptors”, where the “task descriptors” are also classified as “secure” or “non-secure” depending on which of the respective task queue they are associated with. Furthermore, each “task descriptor” indicates “a configuration of the neural processor circuit for performing” a corresponding “secure” or “non-secure” task, where the “task descriptors” are located in “a system memory external to the neural processor circuit.”
The closest prior art to this teaching is Croxford ‘194, which was cited to in the previous action. Croxford ‘194 discloses a method of data processing for a neural network-based object identification system, where the object identification system is able to operate in either a secure or non-secure mode. The system determines that the identified object belongs to either a secure class of objects or a non-secure class of objects, and in response, the system switches to a corresponding secure or non-secure mode. Additionally, the system is able to retrieve and store objects in secure/non-secure domains of the system depending on which mode it is operating in. Croxford ‘194, however, is silent on having task queues, specifically secure/non-secure task queues, where each task queue comprises references to corresponding secure or non-secure task descriptors that configure neural processor circuits to perform the respective secure or non-secure tasks.
To this, Markey ‘110, which was cited to in the previous action, adds a method of switching between an open mode of operation and a secure mode of operation for an integrated circuit (IC), where data processed by the IC may be designated as open or secure, and where secure data may be made inaccessible while the IC operates in the open mode. Additionally, the IC may contain a buffer or queue of operations, where the buffer or queue must be emptied or canceled prior to transitioning between modes for the IC. Markey ‘110, however, does not expressly disclose having two distinct task queues, where each task queue corresponds to a specific mode, such as a secure or non-secure mode. Furthermore, Markey ‘110 is silent on the contents of the buffer or queue of the IC. Thus, Markey ‘110 fails to disclose references to task descriptors that configure neural processor circuits to perform the respective secure or non-secure tasks, where the task descriptors are located on an external system memory.
Another close prior art in the record, Dash et al., US 2020/0043123 A1 (hereinafter, “Dash ‘123”), discloses a parallel processing unit, such as a graphics processing unit (GPU), capable of operating in two different modes, where the GPU may run work items from a first queue when in a graphics-greedy mode, and run work items from a second queue when in a compute-greedy mode. Dash ‘123, however, does not expressly disclose operating modes/task queues that are classified as either secure or non-secure. Furthermore, Dash ‘123 is silent on the definition and contents of a work item. Thus, Dash ‘123 fails to disclose references to task descriptors that configure neural processor circuits to perform the respective secure or non-secure tasks, where the task descriptors are located on an external system memory.
	For the reasons described above, the prior art of record does not disclose, with respect to independent claims 13 and 19, features corresponding to those of independent claim 1 in the respective contexts. 
	Dependent claims 2-12, 14-18, and 20 are allowed in view of their respective dependence from the corresponding independent claims. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son et al., US 2018/0129893 A1: A convolutional neural network (CNN) selecting a first operation mode and a second operation mode based on characteristics of kernel data or input data, and performing a convolution operation based on the selected operation mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494